DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 26, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. 
More specifically claims 1-5 (and their respective dependents) are unclear since they claim broad benefits of the invention and do not clearly establish the metes and bounds of the claimed device.  It has been held “when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear” Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008); see MPEP 2173.05(g).  
Further regarding claim 1 it is unclear if “an electrochromic material capable of switching between a transparent state and a coloring state” is a limitation or not.  Particularly it is in the preamble before the transitional phrase “comprising,” see MPEP 2111.02 & 2111.03.  The examiner assumes it is a limitation and will interpret “using” as the transitional phrase.
Further regarding claim 1 an “optical element … comprising a spectrum assisting visual functions or visual perception ability” has clarity issues.  Optical elements do not have “a spectrum”, per se.  The examiner assumes this a machine translation error.  For purposes of examination the examiner will interpret the “spectrum” as the spectrum of light transmitted through the electrochromic material in the coloring state.  
Further regarding claim 1 “a spectrum assisting visual functions or visual perception ability” has further clarity issues.  It is unclear if applicant is claiming a use or a capability of the optical element.  For purposes of examination the examiner will interpret this limitation as a capability.  It is noted that it has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense; In re Hutchison, 69 USPQ 138.  Also see Intel Corp. v. U.S. Int'l Trade Comm’n, 946 F.2d 821, 832, 20 USPQ2d 1161, 1171 (Fed. Cir. 1991), MPEP 2114. IV and MPEP 2173.05(g). 
Further regarding claim 1 “wherein the spectrum is used for visual recognition of the optical element in the coloring state” has clarity issues.  The limitation is a use-type limitation of a device.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  It has been held that a single claim which claims both a system (i.e. an optical element) and the use the system (i.e. for visual recognition) is indefinite because it is unclear whether infringement would occur when the user actually uses the system in a particular way (in this case using the optical element for visual recognition). Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990), see MPEP 2173.05.  For purposes of examination the examiner will assume that as long as the optical element can be used to visual recognition the examiner will assume the limitation is inherently met.
Further regarding claim 5 “[t]he optical element according to claim 1, wherein the spectrum is for Irlen syndrome” has clarity issues.  The claim is a use-type limitation of a device.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  It has been held that a single claim which claims both a system (i.e. an optical element) and the use the system (i.e. for treating Irlen syndrome) is indefinite because it is unclear whether infringement would occur when the user actually uses the system in a particular way (in this case using the optical element for treating Irlen syndrome). Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990), see MPEP 2173.05.  For purposes of examination the examiner will assume that as long as the optical element can be used for treating Irlen syndrome the examiner will assume the claim’s limitation is inherently met.
Regarding claim 9 “an instruction of density from an input device via wired communication or wireless communication and adjust the density based on the received instruction” particularly “density” has clarity issues.  It is unclear if the instructions are dense, i.e. in a compressed format, or if the instructions are about coloring/optical density (assumed).  Further, it is unclear if the density is referring to the “instruction of density” or coloring/optical density (assumed).  For purposes of examination the examiner will use “an instruction [[of]] about a coloring density from an input device via wired communication or wireless communication and adjust the coloring density based on the received instruction.”
Regarding claim 10 “a memory that stores information on density, wherein the circuitry controls the density in the coloring state using the information on the density” particularly “density” has clarity issues.  Similar to above, it is unclear if the instructions are dense, i.e. compressed format, or if the instructions are about coloring/optical density (assumed).  Using reasoning similar to above and for consistency for purposes of examination the examiner will use “a memory that stores information [[on]] about a coloring density, wherein the circuitry controls the coloring density in the coloring state using the information on the coloring density.”
Regarding claim 11 “the circuitry controls density in the coloring state based on density information stored in an external memory connected via wired communication or wireless communication” particularly “density” has clarity issues.  Similar to above, it is unclear if the instructions are dense, i.e. compressed format, or if the instructions are about coloring/optical density (assumed).  Using reasoning similar to above and for consistency for purposes of examination the examiner will use “the circuitry controls density in the coloring state based on about a coloring density stored in an external memory connected via wired communication or wireless communication.”
Regarding claim 12 “the circuitry controls density in the coloring state based on a result detected by an ambient light detector” particularly “density” has clarity issues.  It is unclear if physical density is controlled or coloring/optical density is controlled (assumed).  For purposes of examination the examiner will use “the circuitry controls a coloring density in the coloring state based on a result detected by an ambient light detector.”
Regarding claim 13 “the circuitry measures a battery level of a power source connected to the circuitry, warns a user when the battery level is low, and automatically adjusts density to a color erasing state” particularly “density” has clarity issues.  Similar to above it is unclear if physical density is controlled or coloring/optical density is controlled (assumed).  For purposes of examination the examiner will use “the circuitry measures a battery level of a power source connected to the circuitry, warns a user when the battery level is low, and automatically adjusts a coloring density to a color erasing state.”
Claims 2-15 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 1 and therefore have the same deficiencies.
Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite, since it depends on claim 2 and therefore has the same deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Insofar as they are understood claims 1-6, 8-10, 12 and 14-15 are rejected under 35 U.S.C. 102(a)(1 & 2) as being anticipated by Chalberg Jr. US Patent Application Publication 2020/0012125.
Regarding claim 1 Chalberg discloses an optical element (e.g. figure 12 first dynamic spectral filter 1210) using an electrochromic material (paragraph [0074] “For example, electrochromic … spectral filters can be used”) capable of switching between a transparent state and a coloring state (implicit given the intended use and inter alia abstract and paragraph [0007]) , the optical element comprising: a spectrum assisting visual functions or visual perception ability (device is capable of said assistance, furthermore, abstract “The first spectral filter substantially blocks visible light having wavelengths corresponding to a first portion of a spectral sensitivity range of a first type of cone (e.g., S, M, or L cone) and substantially passes visible light having wavelengths in a second, non-overlapping portion of the spectral sensitivity range”), wherein the spectrum is used for visual recognition of the optical element in the coloring state (device is capable of said assistance, furthermore, inter alia title “… for expanding color perception” paragraph [0012-13] “configured to enhance the color perception”).
Regarding claim 2 Chalberg discloses the optical element according to claim 1, as set forth above.  Chalberg further discloses wherein the spectrum is able to assist color vision out of the visual functions (device is capable of said assistance, furthermore, inter alia title “… for expanding color perception” paragraph [0012-13] “configured to enhance the color perception”).
Regarding claim 3 Chalberg discloses the optical element according to claim 2, as set forth above.  Chalberg further discloses wherein the spectrum is provided with a color vision correction spectrum characteristic curve used for converting a stimulation value proportion of three types of visual cone cells of a retina of a color-blind person (inter alia abstract “The first spectral filter substantially blocks visible light having wavelengths corresponding to a first portion of a spectral sensitivity range of a first type of cone (e.g., S, M, or L cone) and substantially passes visible light having wavelengths in a second, non-overlapping portion of the spectral sensitivity range”).
Regarding claim 4 Chalberg discloses the optical element according to claim 1, as set forth above.  Chalberg further discloses wherein the spectrum is able to reduce photophobia out of the visual functions (inherent capability since any tint would reduce light and therefore reduce light sensitivity).
Regarding claim 5 Chalberg discloses the optical element according to claim 1, as set forth above.  Chalberg further discloses wherein the spectrum is for Irlen syndrome (since certain colors can be filtered/transmitted the dynamic filter can be used as an Irlen-type filter).
Regarding claim 6 Chalberg discloses the optical element according to claim 1, as set forth above.  Chalberg further discloses wherein a visual transmittance defined as a weighted light adaptation transmittance of a CIE standard illuminant D65 by a CIE 1932 2° standard observer of the optical element in a transparent state of the electrochromic material is higher than 70% (inherent given the structure and intended use further see figures 2-8B & 13A-B).  
Regarding claim 8 Chalberg discloses the optical element according to claim 1, as set forth above.  Chalberg further discloses it is further comprising circuitry (e.g. filter controller 1230) configured to electrically controlling the transparent state and the coloring state of the electrochromic material (paragraph [0070] “During operation, controller 1230 directs electrical signals to each of the dynamic filters to control (e.g., vary) the spectral properties of each filter”).
Regarding claim 9 Chalberg discloses the optical element according to claim 8, as set forth above.  Chalberg further discloses wherein the circuitry (e.g. 1230) is configured to receive an instruction about a coloring density from an input device via wired communication or wireless communication and adjust the coloring density based on the received instruction (paragraph [0071] discusses 1230 receiving information from a smartphone).
Regarding claim 10 Chalberg discloses the optical element according to claim 8, as set forth above.  Chalberg further discloses it is further comprising: a memory that stores information about a coloring density, wherein the circuitry controls (e.g. 1230) the coloring density in the coloring state using the information on the coloring density (it is implicit that 1230 includes a memory given the discussion in paragraph [0072] about the controller automatically changing the dynamic filters based on various scenes observed by the user).
Regarding claim 12 Chalberg discloses the optical element according to claim 8, as set forth above.  Chalberg further discloses wherein the circuitry (e.g. 1230) controls a coloring density in the coloring state based on a result detected by an ambient light detector (paragraph [0071] discusses using light sensor to control the dynamic filters).
Regarding claim 14 Chalberg further disclose spectacles (e.g. eyeglasses 1200) comprising: two lens portions (abstract “first ophthalmic lens … second ophthalmic lens”), wherein the optical element according to claim 1 (as set forth above) is incorporated in each lens portion (abstract “first ophthalmic lens including a first spectral filter … a second ophthalmic lens including a second spectral filter” e.g. 1210 & 1220).
Regarding claim 15 Chalberg discloses the spectacles according to claim 14, as set forth above.  Chalberg further discloses it is further comprising: circuitry (e.g. 1230) configured to independently control each optical element (paragraph [0070] “1230 directs electrical signals to each of the dynamic filters to control (e.g., vary) the spectral properties of each filter”).

Insofar as they are understood claims 1-8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ballet et al. foreign patent document EP3477361 and under 35 U.S.C. 102(a)(2) as being anticipated by the US filing of same as US Patent Application Publication 2020/02495021
Regarding claim 1 Ballet discloses an optical element (title e.g. figure 1 activable optical filter 10) using an electrochromic material (paragraph [0109] “electrochromic compound”) capable of switching between a transparent state and a coloring state (paragraph [0110] “electrochromic compound is chosen so that it is colored in the reduced state and colorless or weakly colored in the oxidized state, or vice versa”), the optical element comprising: a spectrum assisting visual functions or visual perception ability (inherent capability for a filter), wherein the spectrum is used for visual recognition of the optical element in the coloring state (device is capable of being so used).
Regarding claim 2 Ballet discloses the optical element according to claim 1, as set forth above.  Ballet further discloses wherein the spectrum is able to assist color vision out of the visual functions (device is capable of be so used, see paragraph [0018-19] “configurations may correspond to different colors adapted for different functions” & paragraph [0088 & 0091] discusses filtering different wavelengths).
Regarding claim 3 Ballet discloses the optical element according to claim 2, as set forth above.  Ballet further discloses wherein the spectrum is provided with a color vision correction spectrum characteristic curve used for converting a stimulation value proportion of three types of visual cone cells of a retina of a color-blind person (device is capable of be so used, see paragraph [0018-19]  “configurations may correspond to different colors adapted for different functions” & paragraph [0088 & 0091] discusses filtering different wavelengths).
Regarding claim 4 Ballet discloses the optical element according to claim 1, as set forth above.  Ballet further discloses wherein the spectrum is able to reduce photophobia out of the visual functions (inherent capability since any tint would reduce light and therefore reduce light sensitivity).
Regarding claim 5 Ballet discloses the optical element according to claim 1, as set forth above.  Ballet further discloses wherein the spectrum is for Irlen syndrome (device is capable of be so used, see paragraph [0018-19]  “configurations may correspond to different colors adapted for different functions” & paragraph [0088 & 0091] discusses filtering different wavelengths).
Regarding claim 6 Ballet discloses the optical element according to claim 1, as set forth above.  Ballet further discloses wherein a visual transmittance defined as a weighted light adaptation transmittance of a CIE standard illuminant D65 by a CIE 1932 2° standard observer of the optical element in a transparent state of the electrochromic material is higher than 70% (inter alia paragraph [0031 & 0077-78] “transmittance T1 greater than or equal to 80%”).
Regarding claim 7 Ballet discloses the optical element according to claim 1, as set forth above.  Ballet further discloses wherein, in the coloring state, a gradient of coloring density is present in a plane of the optical element (inter alia paragraph [0090] “activable optical filter may have a gradient of transmittance”).
Regarding claim 8 Ballet discloses the optical element according to claim 1, as set forth above.  Ballet further discloses it is further comprising circuitry configured to electrically controlling the transparent state and the coloring state of the electrochromic material (paragraph [0047] “a control unit configured to control the activable optical filter so as to have the activable optical filter switching”).
Regarding claim 12 Ballet discloses the optical element according to claim 8, as set forth above.  Ballet further discloses wherein the circuitry controls a coloring density in the coloring state based on a result detected by an ambient light detector (paragraph [0049] “comprises at least one sensor configured to sense a luminosity parameter, and wherein the control unit is configured to control the activable optical filter based on the luminosity parameter provided by the sensor”).

Insofar as they are understood claims 1-6, 8-11 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coco Martin et al. US Patent Application Publication 2011/0164215.
Regarding claim 1 Coco Martin discloses an optical element (title e.g. figure 2 electrochromic filter 3) using an electrochromic material capable of switching between a transparent state and a coloring state (axiomatic for an electrochromic filter), the optical element comprising: a spectrum assisting visual functions or visual perception ability (inter alia title “… for assisting and protecting vision”), wherein the spectrum is used for visual recognition of the optical element in the coloring state (inter alia title “… for assisting and protecting vision”).
Regarding claim 2 Coco Martin discloses the optical element according to claim 1, as set forth above.  Coco Martin further discloses wherein the spectrum is able to assist color vision out of the visual functions (device is capable of be so used, see paragraphs [0001, 0003, 0006-07, 0010, 0015 & 0028]).
Regarding claim 3 Coco Martin discloses the optical element according to claim 2, as set forth above.  Coco Martin further discloses wherein the spectrum is provided with a color vision correction spectrum characteristic curve used for converting a stimulation value proportion of three types of visual cone cells of a retina of a color-blind person (device is capable of being so used, see paragraph [0001]).  
Regarding claim 4 Coco Martin discloses the optical element according to claim 1, as set forth above.  Coco Martin further discloses wherein the spectrum is able to reduce photophobia out of the visual functions (device is capable of being so used, see paragraph [0001] “improves vision of users with disabilities such as … photophobia”).
Regarding claim 5 Coco Martin discloses the optical element according to claim 1, as set forth above.  Coco Martin further discloses wherein the spectrum is for Irlen syndrome (device is capable of being so used, see paragraph [0001 & 0028]).
Regarding claim 6 Coco Martin discloses the optical element according to claim 1, as set forth above.  Coco Martin further discloses wherein a visual transmittance defined as a weighted light adaptation transmittance of a CIE standard illuminant D65 by a CIE 1932 2° standard observer of the optical element in a transparent state of the electrochromic material is higher than 70% (inherent for a “clear state” given the structure and intended use).  
Regarding claim 8 Coco Martin discloses the optical element according to claim 1, as set forth above.  Coco Martin further discloses it is further comprising circuitry (e.g. figures 1-2 electronic device 12) configured to electrically controlling the transparent state and the coloring state of the electrochromic material (abstract).
Regarding claim 9 Coco Martin discloses the optical element according to claim 8, as set forth above.  Coco Martin further discloses wherein the circuitry is configured to receive an instruction about a coloring density from an input device via wired communication or wireless communication and adjust the coloring density based on the received instruction (paragraph [0038] “programmable by a professional ophthalmologist through the external terminal 11”).
Regarding claim 10 Coco Martin discloses the optical element according to claim 8, as set forth above.  Coco Martin further discloses it is further comprising: a memory (paragraph [0020] e.g. EPROM 5) that stores information about a coloring density (implicit given function of 12), wherein the circuitry controls the coloring density in the coloring state using the information on the coloring density (implicit given function of 12).
Regarding claim 11 Coco Martin discloses the optical element according to claim 8, as set forth above.  Coco Martin further discloses wherein the circuitry controls density in the coloring state based on information about a coloring density stored in an external memory connected via wired communication or wireless communication (inherent given the filters can be programmed by a professional ophthalmologist, see abstract & paragraph [0014] further paragraph [0020] notes an RS-232 connection for programming and paragraph [0023] discloses alternatively using wireless means).
Regarding clam 14 Coco Martin further discloses spectacles (e.g. glasses 1) comprising: two lens portions (see figure 2), wherein the optical element according to claim 1 is incorporated in each lens portion (e.g. left electrochromic filter 3 & right electrochromic filter 4).
Regarding claim 15 Coco Martin discloses the spectacles according to claim 14, as set forth above.  Coco Martin further discloses it is further comprising: circuitry configured to independently control each optical element (paragraph [0027] “control means of the device of the invention are capable of being achieved in such a way that they independently act on the left electrochromic filter and on the right electrochromic filter”).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Insofar as it is understood claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chalberg Jr. US Patent Application Publication 2020/0012125, in view of Osterhaut et al. US Patent Application Publication 2011/0214082.
Regarding claim 13 Chalberg discloses the optical element according to claim 8, as set forth above.  Chalberg further discloses wherein the circuitry (e.g. 1230) includes a power source (paragraph [0070] “power supply”) and a color erasing state (inherent that when changing from a tinted state to a transparent state there would be an intermediate color erasing state).
Chalberg does not disclose the circuitry measures a battery level of the power source connected to the circuitry, warns a user when the battery level is low, and automatically adjusts a coloring density to the color erasing state.
Osterhaut teaches a device with an electrochromic lens (paragraph [0152]) including a control system and a battery (paragraph [0231]) and further teaches the circuitry measures a battery level of a power source connected to the circuitry, warns a user when the battery level is low, and automatically adjusts a coloring density to a color erasing state (paragraph [0231]) for the purpose of operating the device based on the available power (paragraph [0231]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the device as disclosed by Chalberg to have the circuitry measures a battery level of the power source connected to the circuitry, warns a user when the battery level is low, and automatically adjusts a coloring density to the color erasing state as taught by Osterhaut, for the purpose of operating the device based on the available power.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chandrasekhar et al. US Patent Application Publication 2018/0252946; in regards to a similar device, see figure 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                         June 10, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 ‘502 is used for all paragraph numbers referenced in the rejection.